MEMORANDUM **
Fonda K. Murgia appeals from the 21-month sentence imposed following revocation of supervised release. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Murgia contends that the district court erred by relying upon impermissible factors in fashioning a sentence consecutive to her state sentence. The record, however, demonstrates that the district court did not rely upon impermissible factors. See United States v. Simtob, 485 F.3d 1058, 1062-64 (9th Cir.2007). Murgia also contends that her sentence is unreasonable in light of the factors listed in 18 U.S.C. § 3553(a) and that imposing the sentence to run consecutive to her state court sentence makes her sentence greater than necessary to meet the sentencing goals of § 3553(a). We conclude that the district court did not proeedurally err, and that the sentence is reasonable. See United States v. Carty, 520 F.3d 984, 991-93 (9th Cir.2008) (en banc).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.